                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 6/24/2021


 UNITED STATES OF AMERICA,
                                                            No. 87-CR-641/89-CR-1028
                        v.
                                                                       ORDER
                 JUAN MARIN,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         IT IS HEREBY ORDERED that the Bureau of Prisons ensure that Mr. Marin receive

proper medical attention and be seen by a specialist in renal disease and/or kidney cancer as soon

as possible. Mr. Marin has been previously diagnosed with kidney cancer and has already had one

kidney removed. The Court has been informed that recent blood test results have shown that his

creatine levels are high and as a result, he should be continuously monitored for his creatine levels

to ensure that the cancer has not returned.

         In addition, Mr. Marin has a broken tooth that must be addressed by a dentist to alleviate

the pain.

SO ORDERED.

Dated:      June 24, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
